DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “output unit” “obtainment unit”, “control unit” in claims 1-9 and the “detection unit” in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “output unit” covers the printing apparatus 107 (see at least par. 22). The “obtainment unit” cover CPU 238 (see at least par. 37, 67) The “control unit” covers CPU 222 (see at least par. 32, 79, 82). The “detection unit” covers CPU 238 (see at least par. 64).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

	Looking at Applicant’s disclosed invention, the claims as a whole are being interpreted to cover an apparatus and method for detecting defects in printed material by comparing a read image of the printed material with a correct answer image (registered in advance), outputting a printed verification image with a defect when a number of defects detected in the printed material is less than a predetermined number, obtaining a verification result based on a comparison between a read image of the printed verification image and the correct answer image, and controlling printing based on the verification result, continuing printing when the verification result is an intended result and stopping printing when the verification result is not the intended result. The printed verification image is output to a tray for normal or defective printed material based on the number of defects detected in the printed material.
Not only is a printed material read as a verification target but also in registering a correct answer image.  As the printed material to be the correct answer image candidate, an image obtained by superimposing and averaging a plurality of images obtained per page of the printed material is used. Accordingly, a minute fluctuation component included in the printed material that falls below verification accuracy can be eliminated as much as possible. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazama et al (US 20130223866 A1).
Referring to claims 1, 3, 4, and 6:
Kazama et al disclose an apparatus comprising:
an output unit 10 configured to output a printed material of a verification image in a case where a condition is satisfied such as a first sheet of printing is to be performed 
an obtainment unit 304 configured to obtain a verification result based on a comparison between a read image of the printed material of the verification image and a correct answer image (see par. 67-69); 
a detection unit 303 configured to detect a defect in the printed material by comparing the read image of the printed material with the correct answer image, wherein the obtainment unit obtains a result of detection by the detection unit (see par. 67-69); and
a control unit 103 configured to control printing based on the verification result (see par 70).
Referring to claim 10, 12, 13, and 15:
These are the method claims that correspond to the function of the apparatus set forth in claims 1, 3, and 6 and are therefore rejected on the same basis as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 7-9, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama et al as applied to claims 1 and 10 above, and further in view of Hirai (US 20100033743 A1).
Referring to claims 2 and 7-9:
Kazama et al do not disclose the control unit continuing printing in a case where the verification result is an intended result and stopping printing in a case where the verification result is not the intended result, nor the output unit outputting the printed material of the verification image to different trays for a normal printed material and defective printed material, the output of the printed material of the verification image being different depending on the condition.  
However, Hirai discloses controlling a print sheet containing a defective image to be discharged to a first paper tray 81 different from the second paper tray 82 to which print sheets with normal images are discharged (par. 69, 93). Moreover, Hirai discloses stopping printing when a non-normal (defective) image formed is detected and to continue printing otherwise (par. 80-82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazama et al in view of Hirai to have modified the control unit to continue printing in a case where the verification result is an intended result and to stop printing in a case where the verification result is not the intended result, and for the output unit to output the printed material of the verification image to different trays for a normal printed material and defective printed material, the output of the printed material of the verification image being different depending on the condition. Such a modification provides improved 
Referring to claim 11 and 16-18:
These are the method claims that correspond to the function of the apparatus set forth in claims 1, 3, and 6 and are therefore rejected on the same basis as presented above.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art searched and of record neither anticipates nor suggests in the claimed combinations, the condition is that a number of defects detected in the printed material is less than a predetermined number. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2016-110294A on page 1 of the specification.

Cited Art

Ayukawa (US 20200233618 A1) discloses that image forming apparatus are known in the prior art which have an automatic inspection function of forming an image on paper and comparing a scanned image generated by reading the formed image with a correct image that is a normal image as a reference for inspection so as to detect a printed matter having an abnormality.
Asai et al (US 20200013158 A1 ) disclose image inspection apparatus 50 comparing acquired read image data with corresponding acquired reference data to inspect the identicalness between the reference image (correct image) and the read image.  The image inspection apparatus 50 determines whether an image defect such as a streak has occurred in the image of the read image data, the processing of this determination varying depending on the degree of match (type of defect of the read image) between the correct image and the read image. 
Ichikawa (US 20210127017 A1) and Obayashi et al (US 20210127018 A1) both disclose verification apparatus 109 comparing an image captured by the imaging unit 240 with a correct answer image stored in the memory 239 and determines whether the printed image is normal. Ichikawa et al disclose accepting a displayed image to be used as a correct answer image, and registering an image generated from the accepted image as a correct answer image to be used for verification. Obayashi et al disclose generating a correct answer image (master image or reference image) for image analysis, by reading and verifying a previously printed sheet having sufficient quality as a correct answer image. 
Kurohata (US 20200322492 A1) discloses inspection part 18 comparing a scanned image (inspection image) obtained by scanning a sheet on which an image is formed on the basis of a job and a reference image (referred to as a correct image) to thereby determine the quality of the inspection image (the presence or absence of a difference).
Tokie (US 20200097645 A1) discloses an image authentication unit that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672